J7/0-/3
                             ELECTRONIC RECORD




COA # 14-12-00874-CR                          OFFENSE: Aggravated Sexual Assault

STYLE: Miguel Angel Sanchez v The State of Texas            COUNTY: Harris

COA DISPOSITION: Affirmed as Reformed                TRIAL COURT: 208th District Court


DATE: 11/14/2013       Publish:No                           TC CASE #: 1315362




                      IN THE COURT OF CRIMINAL APPEALS




STYLE: Miguel Angel Sanchez v The State of Texas     CCA #.    I7J0-A1
         Statt^                 Petition    CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:         DATE:

                                            JUDGE: _

DATE: s4*»tf 16. 20M                        SIGNED:.                     PC:_

JUDGE:    FJ>                               PUBLISH:                     DNP:




                                                                                 MOTION FOR


                                                    FOR REHEARING IN CCA IS:.

                                                   JUDGE:


                                                                     ELECTRONIC RECORD